DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance for claims 1-8 are the inclusion of the limitations of  a liquid discharging apparatus comprising a first cable for electrical coupling between the control circuit and the drive unit; a second cable for electrical coupling between the control circuit and the drive unit; and housing inside which the drive unit, the first board, the first cable, and the second cable are housed; wherein the second cable includes a shield layer containing a conductive material, and a position of the first cable is between the housing and the second cable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kusukawa (US2020/0313414) teaches a board receiving space receiving an electrical board, and a box-shaped partition wall separating the hard disk space and the board receiving space and having formed therein an insertion hole allowing a cable to be inserted therethrough.
Aizawa (US2020/0180330) teaches a printer display device having a cable groove in which a connection cable is fitted and received.

Kusukawa and Aizawa do not teach a first cable for electrical coupling between the control circuit and the drive unit; a second cable for electrical coupling between the control circuit and the drive unit; and housing inside which the drive unit, the first board, the first cable, and the second cable are housed; wherein the second cable includes a shield layer containing a conductive material, and a position of the first cable is between the housing and the second cable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853